Exhibit 10.28

 

IKANOS COMMUNICATIONS, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into as of the date of
approval by the Board of Directors which date shall be entered in the signature
page of this Agreement by and between Ikanos Communications, Inc. (the
“Company”) and Texan Ventures (“Consultant”). This Agreement replaces, in it’s
entirety, any Pre-existing Consulting Agreements between the Company and
Consultant. The Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company, and Consultant is
willing to perform such services, on the terms described below. In consideration
of the mutual promises contained herein, the parties agree as follows:

 


1.                                       SERVICES AND COMPENSATION. CONSULTANT
AGREES TO PERFORM FOR THE COMPANY THE SERVICES DESCRIBED IN EXHIBIT A (THE
“SERVICES”), AND THE COMPANY AGREES TO PAY CONSULTANT THE COMPENSATION DESCRIBED
IN EXHIBIT A FOR CONSULTANT’S PERFORMANCE OF THE SERVICES.


 


2.                                       CONFIDENTIALITY.


 


A.           DEFINITION. “CONFIDENTIAL INFORMATION” MEANS ANY NON-PUBLIC
INFORMATION THAT RELATES TO THE ACTUAL OR ANTICIPATED BUSINESS OR RESEARCH AND
DEVELOPMENT OF THE COMPANY, TECHNICAL DATA, TRADE SECRETS OR KNOW-HOW,
INCLUDING, BUT NOT LIMITED TO, RESEARCH, PRODUCT PLANS OR OTHER INFORMATION
REGARDING COMPANY’S PRODUCTS OR SERVICES AND MARKETS THEREFOR, CUSTOMER LISTS
AND CUSTOMERS (INCLUDING, BUT NOT LIMITED TO, CUSTOMERS OF THE COMPANY ON WHOM
CONSULTANT CALLED OR WITH WHOM CONSULTANT BECAME ACQUAINTED DURING THE TERM OF
THIS AGREEMENT), SOFTWARE, DEVELOPMENTS, INVENTIONS, PROCESSES, FORMULAS,
TECHNOLOGY, DESIGNS, DRAWING, ENGINEERING, HARDWARE CONFIGURATION INFORMATION,
MARKETING, FINANCES OR OTHER BUSINESS INFORMATION. CONFIDENTIAL INFORMATION DOES
NOT INCLUDE INFORMATION THAT (I) IS KNOWN TO CONSULTANT AT THE TIME OF
DISCLOSURE TO CONSULTANT BY THE COMPANY AS EVIDENCED BY WRITTEN RECORDS OF
CONSULTANT, (II) HAS BECOME PUBLICLY KNOWN AND MADE GENERALLY AVAILABLE THROUGH
NO WRONGFUL ACT OF CONSULTANT OR (III) HAS BEEN RIGHTFULLY RECEIVED BY
CONSULTANT FROM A THIRD PARTY WHO IS AUTHORIZED TO MAKE SUCH DISCLOSURE.


 


B.             NONUSE AND NONDISCLOSURE. CONSULTANT WILL NOT, DURING OR
SUBSEQUENT TO THE TERM OF THIS AGREEMENT, (I) USE THE CONFIDENTIAL INFORMATION
FOR ANY PURPOSE WHATSOEVER OTHER THAN THE PERFORMANCE OF THE SERVICES ON BEHALF
OF THE COMPANY OR (II) DISCLOSE THE CONFIDENTIAL INFORMATION TO ANY THIRD PARTY.
CONSULTANT AGREES THAT ALL CONFIDENTIAL INFORMATION WILL REMAIN THE SOLE
PROPERTY OF THE COMPANY. CONSULTANT ALSO AGREES TO TAKE ALL REASONABLE
PRECAUTIONS TO PREVENT ANY UNAUTHORIZED DISCLOSURE OF SUCH CONFIDENTIAL
INFORMATION.


 


C.             FORMER CLIENT CONFIDENTIAL INFORMATION. CONSULTANT AGREES THAT
CONSULTANT WILL NOT, DURING THE TERM OF THIS AGREEMENT, IMPROPERLY USE OR
DISCLOSE ANY PROPRIETARY INFORMATION OR TRADE SECRETS OF ANY FORMER OR CURRENT
EMPLOYER OF CONSULTANT OR OTHER PERSON OR ENTITY WITH WHICH CONSULTANT HAS AN
AGREEMENT OR DUTY TO KEEP IN CONFIDENCE INFORMATION ACQUIRED BY CONSULTANT, IF
ANY. CONSULTANT ALSO AGREES THAT CONSULTANT WILL NOT BRING ONTO THE COMPANY’S
PREMISES ANY

 

--------------------------------------------------------------------------------


 


UNPUBLISHED DOCUMENT OR PROPRIETARY INFORMATION BELONGING TO ANY SUCH EMPLOYER,
PERSON OR ENTITY UNLESS CONSENTED TO IN WRITING BY SUCH EMPLOYER, PERSON OR
ENTITY.


 


D.            THIRD PARTY CONFIDENTIAL INFORMATION. CONSULTANT RECOGNIZES THAT
THE COMPANY HAS RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD PARTIES THEIR
CONFIDENTIAL OR PROPRIETARY INFORMATION SUBJECT TO A DUTY ON THE COMPANY’S
PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR
CERTAIN LIMITED PURPOSES. CONSULTANT AGREES THAT, DURING THE TERM OF THIS
AGREEMENT AND THEREAFTER, CONSULTANT OWES THE COMPANY AND SUCH THIRD PARTIES A
DUTY TO HOLD ALL SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION IN THE STRICTEST
CONFIDENCE AND NOT TO DISCLOSE IT TO ANY PERSON, FIRM OR CORPORATION OR TO USE
IT EXCEPT AS NECESSARY IN CARRYING OUT THE SERVICES FOR THE COMPANY CONSISTENT
WITH THE COMPANY’S AGREEMENT WITH SUCH THIRD PARTY.


 


E.              RETURN OF MATERIALS. UPON THE TERMINATION OF THIS AGREEMENT, OR
UPON COMPANY’S EARLIER REQUEST, CONSULTANT WILL DELIVER TO THE COMPANY ALL OF
THE COMPANY’S PROPERTY, INCLUDING BUT NOT LIMITED TO ALL ELECTRONICALLY STORED
INFORMATION AND PASSWORDS TO ACCESS SUCH PROPERTY, OR CONFIDENTIAL INFORMATION
THAT CONSULTANT MAY HAVE IN CONSULTANT’S POSSESSION OR CONTROL.


 


3.                                       CONFLICTING OBLIGATIONS.


 


A.           CONFLICTS. CONSULTANT CERTIFIES THAT CONSULTANT HAS NO OUTSTANDING
AGREEMENT OR OBLIGATION THAT IS IN CONFLICT WITH ANY OF THE PROVISIONS OF THIS
AGREEMENT OR THAT WOULD PRECLUDE CONSULTANT FROM COMPLYING WITH THE PROVISIONS
OF THIS AGREEMENT. CONSULTANT WILL NOT ENTER INTO ANY SUCH CONFLICTING AGREEMENT
DURING THE TERM OF THIS AGREEMENT.


 


4.                                       REPORTS. CONSULTANT ALSO AGREES THAT
CONSULTANT WILL, FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT OR ANY
EXTENSION THEREOF, KEEP THE COMPANY ADVISED AS TO CONSULTANT’S PROGRESS IN
PERFORMING THE SERVICES UNDER THIS AGREEMENT. CONSULTANT FURTHER AGREES THAT
CONSULTANT WILL, AS REQUESTED BY THE COMPANY, PREPARE WRITTEN REPORTS WITH
RESPECT TO SUCH PROGRESS. THE COMPANY AND CONSULTANT AGREE THAT THE TIME
REQUIRED TO PREPARE SUCH WRITTEN REPORTS WILL BE CONSIDERED TIME DEVOTED TO THE
PERFORMANCE OF THE SERVICES.


 


5.                                       TERM AND TERMINATION.


 


A.           TERM. THE TERM OF THIS AGREEMENT SHALL HAVE BEEN DEEMED TO COMMENCE
JANUARY 1, 2006 UPON BOARD APPROVAL OF THIS AGREEMENT AND WILL CONTINUE UNTIL
DECEMBER 31, 2006. THIS AGREEMENT MAY NOT BE RENEWED WITHOUT PRIOR BOARD
APPROVAL.


 


B.             TERMINATION. EITHER PARTY MAY TERMINATE THIS AGREEMENT UPON
GIVING THE OTHER PARTY FOURTEEN (14) DAYS’ PRIOR WRITTEN NOTICE OF SUCH
TERMINATION PURSUANT TO SECTION 9.E OF THIS AGREEMENT. THE COMPANY MAY TERMINATE
THIS AGREEMENT IMMEDIATELY AND WITHOUT PRIOR NOTICE IF CONSULTANT REFUSES TO OR
IS UNABLE TO PERFORM THE SERVICES OR IS IN BREACH OF ANY MATERIAL PROVISION OF
THIS AGREEMENT.


 


C.             SURVIVAL. UPON SUCH TERMINATION, ALL RIGHTS AND DUTIES OF THE
COMPANY AND CONSULTANT TOWARD EACH OTHER SHALL CEASE EXCEPT:

 

--------------------------------------------------------------------------------


 


(1)                                  THE COMPANY WILL PAY, WITHIN THIRTY (30)
DAYS AFTER THE EFFECTIVE DATE OF TERMINATION, ALL AMOUNTS OWING TO CONSULTANT
FOR SERVICES COMPLETED AND ACCEPTED BY THE COMPANY PRIOR TO THE TERMINATION DATE
AND RELATED EXPENSES, IF ANY, SUBMITTED IN ACCORDANCE WITH THE COMPANY’S
POLICIES AND IN ACCORDANCE WITH THE PROVISIONS OF SECTION 1 OF THIS AGREEMENT;
AND


 

(2)                                  Section 2 (Confidentiality), Section 3
(Conflicting Obligations), Section 6 (Independent Contractor; Benefits),
Section 7 (Nonsolicitation) and Section 8 (Arbitration and Equitable Relief)
will survive termination of this Agreement.

 


6.                                       INDEPENDENT CONTRACTOR; BENEFITS.


 


A.           INDEPENDENT CONTRACTOR. IT IS THE EXPRESS INTENTION OF THE COMPANY
AND CONSULTANT THAT CONSULTANT PERFORM THE SERVICES AS AN INDEPENDENT CONTRACTOR
TO THE COMPANY. NOTHING IN THIS AGREEMENT SHALL IN ANY WAY BE CONSTRUED TO
CONSTITUTE CONSULTANT AS AN AGENT, EMPLOYEE OR REPRESENTATIVE OF THE COMPANY.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, CONSULTANT IS NOT AUTHORIZED
TO BIND THE COMPANY TO ANY LIABILITY OR OBLIGATION OR TO REPRESENT THAT
CONSULTANT HAS ANY SUCH AUTHORITY. CONSULTANT ACKNOWLEDGES AND AGREES THAT
CONSULTANT IS OBLIGATED TO REPORT AS INCOME ALL COMPENSATION RECEIVED BY
CONSULTANT PURSUANT TO THIS AGREEMENT. CONSULTANT AGREES TO AND ACKNOWLEDGES THE
OBLIGATION TO PAY ALL SELF-EMPLOYMENT AND OTHER TAXES ON SUCH INCOME.


 


B.             BENEFITS. THE COMPANY AND CONSULTANT AGREE THAT CONSULTANT WILL
RECEIVE NO COMPANY-SPONSORED BENEFITS FROM THE COMPANY. IF CONSULTANT IS
RECLASSIFIED BY A STATE OR FEDERAL AGENCY OR COURT AS COMPANY’S EMPLOYEE,
CONSULTANT WILL BECOME A RECLASSIFIED EMPLOYEE AND WILL RECEIVE NO BENEFITS FROM
THE COMPANY, EXCEPT THOSE MANDATED BY STATE OR FEDERAL LAW, EVEN IF BY THE TERMS
OF THE COMPANY’S BENEFIT PLANS OR PROGRAMS OF THE COMPANY IN EFFECT AT THE TIME
OF SUCH RECLASSIFICATION, CONSULTANT WOULD OTHERWISE BE ELIGIBLE FOR SUCH
BENEFITS.


 


7.                                       NONSOLICITATION. FROM THE DATE OF THIS
AGREEMENT UNTIL 12 MONTHS AFTER THE TERMINATION OF THIS AGREEMENT (THE
“RESTRICTED PERIOD”), CONSULTANT WILL NOT, WITHOUT THE COMPANY’S PRIOR WRITTEN
CONSENT, DIRECTLY OR INDIRECTLY, SOLICIT OR ENCOURAGE ANY EMPLOYEE OR CONTRACTOR
OF THE COMPANY OR ITS AFFILIATES TO TERMINATE EMPLOYMENT WITH, OR CEASE
PROVIDING SERVICES TO, THE COMPANY OR ITS AFFILIATES. DURING THE RESTRICTED
PERIOD, CONSULTANT WILL NOT, WHETHER FOR CONSULTANT’S OWN ACCOUNT OR FOR THE
ACCOUNT OF ANY OTHER PERSON, FIRM, CORPORATION OR OTHER BUSINESS ORGANIZATION,
INTENTIONALLY INTERFERE WITH ANY PERSON WHO IS OR DURING THE PERIOD OF
CONSULTANT’S ENGAGEMENT BY THE COMPANY WAS A PARTNER, SUPPLIER, CUSTOMER OR
CLIENT OF THE COMPANY OR ITS AFFILIATES.

 

--------------------------------------------------------------------------------


 


8.                                       ARBITRATION AND EQUITABLE RELIEF.


 


A.           ARBITRATION. CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES,
CLAIMS OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER,
DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY, IN ITS CAPACITY AS SUCH OR
OTHERWISE) ARISING OUT OF, RELATING TO OR RESULTING FROM CONSULTANT’S
PERFORMANCE OF THE SERVICES UNDER THIS AGREEMENT OR THE TERMINATION OF THIS
AGREEMENT, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING
ARBITRATION UNDER THE ARBITRATION RULES SET FORTH IN CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1280 THROUGH 1294.2, INCLUDING SECTION 1283.05 (THE “RULES”)
AND PURSUANT TO CALIFORNIA LAW. CONSULTANT AGREES TO ARBITRATE, AND THEREBY
AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY WITH RESPECT TO, ALL DISPUTES
ARISING FROM OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO: ANY
STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, CLAIMS UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION
ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE,
CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY
CLAIMS. CONSULTANT UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO
ANY DISPUTES THAT THE COMPANY MAY HAVE WITH CONSULTANT.


 


B.             PROCEDURE. CONSULTANT AGREES THAT ANY ARBITRATION WILL BE
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), AND THAT A NEUTRAL
ARBITRATOR WILL BE SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL RULES FOR
THE RESOLUTION OF EMPLOYMENT DISPUTES. CONSULTANT AGREES THAT THE ARBITRATOR
WILL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE
ARBITRATION, INCLUDING DISCOVERY MOTIONS, MOTIONS FOR SUMMARY JUDGMENT AND/OR
ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION
HEARING. CONSULTANT AGREES THAT THE ARBITRATOR WILL ISSUE A WRITTEN DECISION ON
THE MERITS. CONSULTANT ALSO AGREES THAT THE ARBITRATOR WILL HAVE THE POWER TO
AWARD ANY REMEDIES, INCLUDING ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER
APPLICABLE LAW. CONSULTANT UNDERSTANDS THAT THE COMPANY WILL PAY FOR ANY
ADMINISTRATIVE OR HEARING FEES CHARGED BY THE ARBITRATOR OR AAA, EXCEPT THAT
CONSULTANT SHALL PAY THE FIRST $200.00 OF ANY FILING FEES ASSOCIATED WITH ANY
ARBITRATION CONSULTANT INITIATES. CONSULTANT AGREES THAT THE ARBITRATOR WILL
ADMINISTER AND CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES AND
THAT, TO THE EXTENT THAT THE AAA’S NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE RULES WILL TAKE PRECEDENCE.


 


C.             REMEDY. EXCEPT AS PROVIDED BY THE RULES, ARBITRATION WILL BE THE
SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN THE COMPANY AND
CONSULTANT. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES, NEITHER THE
COMPANY NOR CONSULTANT WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS
THAT ARE SUBJECT TO ARBITRATION. NOTWITHSTANDING THE FOREGOING, THE ARBITRATOR
WILL NOT HAVE THE AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY
POLICY, AND THE ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A
POLICY NOT OTHERWISE REQUIRED BY LAW WHICH THE COMPANY HAS NOT ADOPTED.


 


D.            AVAILABILITY OF INJUNCTIVE RELIEF. IN ADDITION TO THE RIGHT UNDER
THE RULES TO PETITION THE COURT FOR PROVISIONAL RELIEF, CONSULTANT AGREES THAT
ANY PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY
ALLEGES OR CLAIMS A VIOLATION OF SECTIONS 2 (CONFIDENTIALITY), 3

 

--------------------------------------------------------------------------------


 


(OWNERSHIP) OR 4 (CONFLICTING OBLIGATIONS) OF THIS AGREEMENT OR ANY OTHER
AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OR
LABOR CODE §2870. IN THE EVENT EITHER THE COMPANY OR CONSULTANT SEEKS INJUNCTIVE
RELIEF, THE PREVAILING PARTY WILL BE ENTITLED TO RECOVER REASONABLE COSTS AND
ATTORNEYS’ FEES.


 


E.              ADMINISTRATIVE RELIEF. CONSULTANT UNDERSTANDS THAT THIS
AGREEMENT DOES NOT PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATIVE CLAIM
WITH A LOCAL, STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF
FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE
WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE CONSULTANT
FROM PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.


 


F.              VOLUNTARY NATURE OF AGREEMENT. CONSULTANT ACKNOWLEDGES AND
AGREES THAT CONSULTANT IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY
DURESS OR UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER
ACKNOWLEDGES AND AGREES THAT CONSULTANT HAS CAREFULLY READ THIS AGREEMENT AND
HAS ASKED ANY QUESTIONS NEEDED TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING
EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT CONSULTANT IS
WAIVING ITS RIGHT TO A JURY TRIAL. FINALLY, CONSULTANT AGREES THAT CONSULTANT
HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF ITS CHOICE
BEFORE SIGNING THIS AGREEMENT.


 


9.                                       MISCELLANEOUS.


 


A.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
CALIFORNIA WITHOUT REGARD TO CALIFORNIA’S CONFLICTS OF LAW RULES.


 


B.             ASSIGNABILITY. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
CONSULTANT MAY NOT SELL, ASSIGN OR DELEGATE ANY RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT.


 


C.             ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND
SUPERSEDES ALL PRIOR WRITTEN AND ORAL AGREEMENTS BETWEEN THE PARTIES REGARDING
THE SUBJECT MATTER OF THIS AGREEMENT.


 


D.            HEADINGS. HEADINGS ARE USED IN THIS AGREEMENT FOR REFERENCE ONLY
AND SHALL NOT BE CONSIDERED WHEN INTERPRETING THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


E.              NOTICES. ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
BY THIS AGREEMENT TO BE GIVEN TO A PARTY SHALL BE IN WRITING AND SHALL BE DEEMED
GIVEN IF DELIVERED PERSONALLY OR BY COMMERCIAL MESSENGER OR COURIER SERVICE, OR
MAILED BY U.S. REGISTERED OR CERTIFIED MAIL (RETURN RECEIPT REQUESTED), OR SENT
VIA FACSIMILE (WITH RECEIPT OF CONFIRMATION OF COMPLETE TRANSMISSION) TO THE
PARTY AT THE PARTY’S ADDRESS OR FACSIMILE NUMBER WRITTEN BELOW OR AT SUCH OTHER
ADDRESS OR FACSIMILE NUMBER AS THE PARTY MAY HAVE PREVIOUSLY SPECIFIED BY LIKE
NOTICE. IF BY MAIL, DELIVERY SHALL BE DEEMED EFFECTIVE 3 BUSINESS DAYS AFTER
MAILING IN ACCORDANCE WITH THIS SECTION º9(E).


 

 

 

(1)

IF TO THE COMPANY, TO:

 

IKANOS COMMUNICATIONS

 

 

 

 

 

47669 FREMONT BOULEVARD

 

 

 

 

 

FREMONT, CA 94538

 

 

 

 

 

 

 

 

 

Attention: Rajesh Vashist, President & CEO

 

 

 

Telephone: (510) 979-0400

 

 

 

Facsimile: (510) 979-0500

 

(2)                                  IF TO CONSULTANT, TO THE ADDRESS FOR NOTICE
ON THE SIGNATURE PAGE TO THIS AGREEMENT OR, IF NO SUCH ADDRESS IS PROVIDED, TO
THE LAST ADDRESS OF CONSULTANT PROVIDED BY CONSULTANT TO THE COMPANY.

 


F.              ATTORNEYS’ FEES. IN ANY COURT ACTION AT LAW OR EQUITY THAT IS
BROUGHT BY ONE OF THE PARTIES TO THIS AGREEMENT TO ENFORCE OR INTERPRET THE
PROVISIONS OF THIS AGREEMENT, THE PREVAILING PARTY WILL BE ENTITLED TO
REASONABLE ATTORNEYS’ FEES, IN ADDITION TO ANY OTHER RELIEF TO WHICH THAT PARTY
MAY BE ENTITLED.


 


G.             SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT IS FOUND TO BE
ILLEGAL OR UNENFORCEABLE, THE OTHER PROVISIONS SHALL REMAIN EFFECTIVE AND
ENFORCEABLE TO THE GREATEST EXTENT PERMITTED BY LAW.


 

(Remainder of page intentionally left blank.)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT: Texan Ventures

 

IKANOS COMMUNICATIONS, INC.

 

 

By:

/s/ G. Venkatesh

 

 

By:

/s/ Rajesh Vashist

 

 

 

Name:

G. Venkatesh

 

Name:

 

 

Title:

Managing Member

 

 

Title:

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The effective date of this Agreement is                              , 2006, the
date on which the Board approved this Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Services and Compensation

 


1.                                       CONTACT. CONSULTANT’S PRINCIPAL COMPANY
CONTACT:


 

Name:

Texan Ventures c/o G. Venkatesh

 

 

Title:

Managing Member

 

 


2.                                       SERVICES. THE SERVICES SHALL INCLUDE,
BUT SHALL NOT BE LIMITED TO, THE FOLLOWING:


 

Consultant shall be available to management of the Company on a reasonable basis
as reasonably requested to provide, among other things, general business advise,
including general business advice relating to the operation of a public company,
guidance and strategic advice in analyzing acquisition opportunities, assisting
in negotiations of acquisition agreements and providing assistance and guidance
in integration of acquired companies.

 


3.                                       COMPENSATION.


 

A.           The Company shall compensate Consultant at the rate of $3000.00 per
month retroactive to January 1, 2006 upon approval of the Agreement by the
Board.

 

The Company will reimburse Consultant for all reasonable expenses incurred by
Consultant in performing the Services pursuant to this Agreement, if Consultant
receives written consent from an authorized agent of the Company prior to
incurring such expenses and submits receipts for such expenses to the Company in
accordance with Company policy.

 

--------------------------------------------------------------------------------